Order of business
The final draft of the agenda for this part-session, as laid down by the Conference of Presidents at its meeting of Thursday, 14 June 2007 pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. It has been requested that this draft be amended as follows.
The Socialist Group in the European Parliament has requested a statement by the President of Parliament on the situation in Palestine, followed by short speeches by the chairmen of the groups. I suggest this statement be made at 9 a.m. tomorrow, as the first item on the agenda. Are there any objections to this?
on behalf of the Verts/ALE Group. - (DE) Mr President, this is not an objection, but just a suggestion: perhaps representatives of the Commission and Council could make a brief statement on this very precarious situation. After all, these two bodies have an overview of the situation. Since this is an exceptional situation, it should be possible for the Council, too, to make a statement. Is that the case?
We can request it, although I am doubtful whether there will be anyone from the institutions you mention available tomorrow at 9 a.m. We shall try, however.
Parliament adopted the motion.
I have not received any amendments for today - Monday.
Tuesday:
I should like to pass on a message from the Council: it cannot be present tomorrow afternoon for the statements on the conclusions of the G8 Summit.
on behalf of the PSE Group. - (DE) Mr President, I think that that is very regrettable, to put it mildly. The Council was asked as long as a month or so ago to be present without fail at this debate, and we were even promised that it would be. I do not understand why there is no minister or other representative of the government of the country holding the Council Presidency who is able to be present. In my opinion, you should make it quite clear that we are very disappointed about the situation.
Mr Swoboda, I, too, have only just found this out. We shall make our message suitably clear.
Wednesday:
No amendments have been received.
Thursday:
The Group of the Alliance of Liberals and Democrats for Europe has requested postponing the vote on the motions for resolutions on the Middle East until the July part-session.
on behalf of the ALDE Group. - (NL) Mr President, ladies and gentlemen, thank you. Given the recent developments in the Palestinian regions, it is more important, as we see it, that we indeed hold a brief debate tomorrow morning to discuss the situation, the new developments, the challenges being faced and then follow this up possibly with a resolution in July where we can take all new developments into consideration, rather than the other way round. My group fully supports the proposal of having a debate tomorrow, as you suggested, Mr President, and of taking the time to propose a more well-founded and, above all, a more up-to-date resolution by the next part-session.
on behalf of the PSE Group. - (DE) Mr President, this has the full support of our group. The situation is so confusing, and the things we say today may no longer apply as soon as tomorrow or the day after. Therefore, it undoubtedly makes sense to take account of the situation now, and then adopt such a resolution in July.
(Parliament adopted the motion)
Mr President, ladies and gentlemen, the Conference of Presidents decided unanimously last week to hold a major debate on Cuba in autumn, as there is no current occasion for a debate on Cuba.
Yet the General Affairs Council has been discussing Cuba today and yesterday and has issued conclusions showing the Council's position in a slightly different light. For example, the Council invites a Cuban delegation to Brussels for exploratory talks, and declares its willingness to conduct comprehensive, open dialogue with the Cuban Government on all issues of mutual interest. This constitutes a current occasion, and so we should be much obliged if, despite last week's discussion by the Conference of Presidents, the subject could now be placed on the agenda after all.
on behalf of the PSE Group. - (DE) Mr President, I, too, attended this Conference of Presidents, and the proposal to hold a comprehensive debate on policy on Latin America, in which Cuba is to play a special role, in autumn was my motion on behalf of my group. Mr Nassauer is an extremely honourable, proper MEP, and what I am about to say does not apply to him, as he joined us in voting in favour of the proposal for an autumn debate at this Conference of Presidents.
Nevertheless, as we know, some members of the Group of the European People's Party (Christian Democrats) and European Democrats took the view - not in response to today's decisions by the General Affairs Council but as early as last Thursday, immediately after the Conference of Presidents - that that was not on; that Cuba was at all events to be discussed immediately under urgent procedure. We also know who this was: it was chiefly the Spanish delegation in the PPE-DE Group. We have been wondering for some time whether 'PPE' stands for 'Partido Popular Español'. One thing is completely clear: it is these people in the PPE-DE Group who are responsible for the fact that every opportunity is taken in this House for domestic Spanish idealogisation. I repeat, therefore: there is absolutely no point in debating Cuba under urgent procedure on Thursday afternoon. The debate would attract maybe 15 people. The European Council's decision today to invite a Cuban delegation is a confirmation that it makes perfect sense to await this dialogue before we hold a debate here in autumn, for which we shall then be properly prepared: this is respectable politics. What we are seeing here now is domestic Spanish manoeuvring; that is what this is.
(Applause)
(Parliament approved the motion by electronic vote.)
(Uproar in the Chamber)
Ladies and gentlemen, that is the result of your vote.
(DE) Mr President, I think that was a technical error - I am truly sorry. During the vote, the lights went out on a large number of machines, for example those of Mr Karas and Mr Nassauer, who then wished to complain to you, albeit unaware of the actual result - which I can understand. I therefore formally request that you repeat the vote.
(Applause)
Ladies and gentlemen, please, let us not quarrel over such an issue; there is enough discord in Europe. It was a very close result, and it is true that some machines did not work, including those of Mr Nassauer, Mr Swoboda and others. Therefore, I request your consent to repeat the vote.
(DE) Mr President, I would refer to the standard procedure, whereby anyone whose voting machine has failed to work can place his or her position on the record without the need to repeat the vote.
Ladies and gentlemen, in view of the close outcome of the vote and the fact that some machines did not work, I recommend that the vote be repeated.
(ES) Mr President, the vote has been carried out properly and on time and, as far as I can remember, Mr President, I have never known a vote to be repeated in this House as a result of a machine failing. I have never seen that.
Ladies and gentlemen, a consensus was required for the vote to be repeated, and I recommended doing so, but regrettably we have been unable to reach agreement. Unfortunately, it has not been possible to obtain your consent. According to the legal situation, then, the vote has taken place. Nevertheless, I give you the floor, Mrs Scheele.
(DE) Mr President, the light was on when we voted, and suddenly all the lights disappeared. This is different from when machines are not working and we have to inform the technicians. The question is whether majorities have to be obtained in this devious way in such an important matter.
We could carry on discussing this for hours. I shall now read out what has been written down for me:
The technical people tell us that there was a technical problem. In fact they closed the vote a bit earlier than I announced it was closed.
If the technicians say they closed the vote before the President announced it was closed, I have to declare it invalid. We shall therefore repeat the vote.
(Parliament adopted the motion)
(The agenda was therefore adopted)